DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 5-6 are canceled. Claims 1-4 & 7-10 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar (WO 2020038960 A1, hereinafter, for citation purposes, corresponding US 2021/0323824 A1).
Regarding claims 1-4 & 8-10, Nazar teaches a method of manufacturing a sulfide solid electrolyte comprising	:											preparing a powder by dissolving Li2S (i.e lithium sulfide), P2S5 (i.e phosphorous sulfide), and at least one of halide selected from LiBr (i.e first lithium halide), LiCl (i.e second lithium halide) and LiI (i.e lithium iodide) in an organic solvent such as tetrahydrofuran (THF) and performing reaction and drying at a temperature range of 100°C to 250°C for preferably 2 hours to 40 hours ([0146]-[0158] & [0189]) which overlaps with the presently claimed drying temperature and time;											preparing a sulfide compound complex comprising two or more sulfide compounds by thermally treating the powder at a temperature ranging more preferably from 400°C to 600°C for preferably 4 to 8 hours ([0158] & [0190]) which overlaps with the presently claimed thermal treatment temperature and time;										pulverizing the sulfide compound complex to obtain a particle size preferably less than 10 microns ([0192]) which overlaps with the presently claimed range;					wherein the sulfide compound complex is a complex of two or more selected from Li6PS5Br, Li6PS5Cl and Li3PS4 ([0138]-[0142] & [0240]-[0244]).
Regarding claim 7, Nazar teaches the method of claim 1, wherein a molar ratio of the lithium sulfide to the sulfur compound in precursor (1) preferably being 3:1 ([0165]) and a molar ratio of the first lithium halide to the second lithium halide is preferably 1:3 to 3:1 ([0179]) which includes a molar ratio of 1:1 as presently claimed. Nazar further teaches a molar ratio of a total amount of Li in precursor (1) (i.e lithium sulfide) to Li in precursors (2) (i.e lithium sulfide) and (3) (i.e first lithium halide + second lithium halide) preferably being from 3:5 to 3:1 ([0176]). When this molar ratio is 3:5 (i.e within the range disclosed in [0176] of Nazar), the resulting molar ratio of the lithium sulfide to the sulfur compound to the first halide to the second halide becomes 6:1:1:1 or equivalently 3:0.5:0.5:0.5 which reads on the presently claimed molar ratio. It is noted that this molar ratio results in a molar ratio of Li in precursor (2) to Li in precursor (3) of 3:2 which satisfies the requirement in Nazar ([0177]). Moreover, this molar ratio also satisfies a molar ratio of precursor (2) to precursor (3) ranging from 1:4 to 2:1 as required by Nazar ([0178]).

	Response to Arguments
Applicant’s arguments, see pages 1-2 of Remarks, filed 07/13/2022, with respect to the rejections of claims 1-4 & 7-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nazar as presented above. The subject matter of claims 1-4 & 7-10 is found to be obvious over the teachings of Nazar.					Thus, in view of the foregoing, claims 1-4 & 7-10 stand rejected. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727